 

 

Case]5:19-cv-01444-JGB-SP Document 28 Filed 05/15/20 Pagelof2 Page ID #:220

! JS-6

2

3

4

5

6

7 UNITED STATES DISTRICT COURT

3 CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION

9 | ALLIANCE LAUNDRY SYSTEMSLLC, _ | Case No. EDCV 19-1444 JGB (SPx)
10 or

Plaintiff,
I y JUDGMENT
12
13 HAHMS LAUNDROMAT INC., et al.,
14 Defendants.
15
16 | TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
17 Pursuant to the Order filed concurrently herewith, the Court GRANTS
18 | Plaintiffs motion for default judgment against Defendants Hannah Hahm and
19 | Hahms Laundromat Inc. Judgment is entered as follows:
20
1. _ Plaintiff is AWARDED damages in the amount of $138,173.51 and post
21
judgment interest in the amount of $215.55.

22
3 2. Plaintiff is AWARDED $23,010.89 in attorneys’ fees and $1,185.85 in costs.
24 |3. Defendants Hannah Hahm and Hams Laundromat Inc. shall be jointly and
25 | severally liable for the amount of damages and attorneys’ fees.
26
27
28

 

 
Case

Oo Oo aT DW On HB WwW NH

Oo HDD A fF WD NY KS CO OBO Pe ANDO A fF WD Ye KS S&S

 

5:19-cv-01444-JGB-SP Document 28 Filed 05/15/20 Page 2of2 Page ID #:221

4. Plaintiffis ORDERED to mail a copy of this judgment and the Order to
Defendants. Plaintiff shall file Proof of Service with the Court within ten days of
the date of this order.

Dated: May 15, 2020 ALG % [

THE [,PNORABLE JESUS G. BERNAL
Unit (pNe District Judge

 
